DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
Response to Amendment
The Amendment filed October 12, 2021 has been entered. Claims 1 and 3 – 12 are pending in the application with claim 2 being cancelled. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Final Action mailed May 11, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in ITALY on July 24, 2015. It is noted, however, that applicant has not filed a certified copy of one of the applications IT102015000038073 as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “an auxiliary 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 – 12 objected to because of the following informalities.  Appropriate correction is required.
Claim 1, lines 12-13: “the fluid slow path” should read --the fluid flow path--. 
Throughout claim 1: the instances of “downstream the” and “upstream the” should read --downstream of the-- and --upstream of the-- respectively.
Claims 3 – 12 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an auxiliary inlet and an auxiliary outlet at an intermediate position along the fluid flow path between the main inlet and the main outlet and arranged downstream of the first set of axial compression stages and upstream the second set of axial compression stages” in lines 12-14. The claim is indefinite because:
(1) It is unclear as to whether only (a) “an auxiliary outlet” or (b) both “an auxiliary inlet and an auxiliary outlet” is/are “at an intermediate position along the fluid flow path between the main inlet and the main outlet and arranged downstream of the first set of axial compression stages and upstream the second set of axial compression stages”. For examination purposes, this limitation is interpreted to mean (a). If it is (b), then the limitation constitutes a new matter because the specification fails to provide support for such interpretation.
(2) Furthermore, the claim recites the phrase “intermediate position”. It is unclear as to what constitutes “intermediate”. The basic definition of the term 
Claims 3 – 12 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 4,698,080 – herein after Gray) in view of Rene, Strub (GB 1515348 - herein Rene) further in view of Alban (US 2012/0164005 – herein after Alban) and Miura et al. (US 5,062,766 – herein after Miura).
In reference to claim 1, Gray teaches an LNG plant (in fig. 1: liquefied natural gas plant), comprising a compression train (train comprising of multistage compressor 12 and turbine driver 14), the compression train comprising: 
an engine (14: turbine driver) and a compressor (12: multistage compressor) driven by the engine,
wherein the compressor (12) is a multi-stage compressor (see col. 5, line 38; i.e. compressor with low, intermediate and high stages);
at least the compression stages of the compressor (12) being housed in a single case (as seen in disclosed figure); the compressor (12) comprising: 
a main inlet (46) arranged on a fluid flow path (path being a direction along with the fluid flows) upstream of the first stage (low pressure stage), 
a main outlet (16) arranged on the fluid flow path downstream of the second stage (high pressure stage), and 
an auxiliary inlet (36) arranged between the main inlet and the main outlet and arranged downstream of the first stage and upstream of the second stage, 
wherein the compressor (12) is configured so that a flow of a first fluid (propane refrigerant at lowest pressure and temperature; col. 5, lines 63-65) to be compressed enters the compressor through the main inlet (46), and a flow of a second fluid (evaporated portion of the propane refrigerant; see col. 5, lines 55-57) to be compressed enters the compressor through the auxiliary inlet 
wherein the LNG plant (in fig. 1) further comprises a further compression train (train comprising of methane compressor 118 with turbine driver 120 or train comprising of multistage compressor 50 with turbine driver 52), comprising a further engine (120 or 52) and a further compressor (118 or 50) driven by the further engine; wherein the further compressor (118 or 50) being housed inside one case.
Gray teaches the compressor (12) being a multistage compressor in the compressor train.
Gray remains silent on the multistage compressor being an axial compressor.
However, Rene teaches an axial compressor (in fig.1), wherein the axial compressor comprising a first set of axial compression stages (stage A) and a second set of axial compression stages (stage C) arranged downstream the first set of axial compression stages and housed in a single case (3); the compressor (12) comprising: a main inlet (4) arranged on a fluid flow path upstream of the first set of axial compression stages, a main outlet (5) arranged on the fluid flow path downstream of the second set of axial compression stages, and an auxiliary inlet (30/44) arranged downstream of the first set of axial compression stages and upstream of the second set of axial compression stages, wherein the compressor is configured so that a flow of a first fluid (fluid entering via 4) to be compressed enters the compressor through the main inlet (4), and a flow of a second fluid (fluid entering via 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic multistage compressor (12) in the plant of Gray with the axial multistage compressor of Rene in order to obtain the predictable result of compressing the fluid in the plant at desired pressure ratio in Gray. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Gray, as modified by Rene, remains silent on the axial compressor also having an auxiliary outlet.
However, Alban teaches a motor-compressor unit, wherein (see ¶40) an auxiliary outlet (outlet coupled to cooling duct 7) is provided to tap some partially compressed gas downstream of the first row of blades (12) and upstream of the second row of blades (13) {as seen in fig. 1} in order to cool the drive source (motor 3). This asserted auxiliary outlet is at an intermediate position (see 112b above for the interpretation) along the fluid flow path between the main inlet (5) and the main outlet (6) and arranged downstream of the first row of blades (12) and upstream of the second row of blades (13). Alban further discloses (¶69) that the invention disclosed could equally applied to axial compressors. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an auxiliary outlet as taught by Alban in the axial compressor of Rene in the modified plant of Gray for the purpose of tapping some partially compressed gas downstream of the first row of blades in order to cool the drive source, as recognized by Alban above.
Therefore, Gray, as modified by Rene and Alban, teaches the LNG plant with the axial compressor that comprises: a main inlet (46 of Gray coupled to 4 in Rene) arranged on a fluid flow path upstream of the first set of axial compression stages, a main outlet (16 of Gray coupled to 5 in Rene) arranged on the fluid flow path downstream of the second set of axial compression stages, and an auxiliary inlet (36 of Gray coupled to 30/44 in Rene) and an auxiliary outlet (added between 46 and 36 in Gray or between 4 and 30/44 in Rene using teaching of Alban) at an intermediate position along the fluid flow path between the main inlet and the main outlet and arranged downstream of the first set of axial compression stages and upstream of the second set of axial compression stages, wherein the compressor is configured so that a flow of a first fluid (Gray: propane refrigerant at lowest pressure and temperature; col. 5, lines 63-65) to be compressed enters the compressor through the main inlet (46; of Gray) and is redirected from a substantially axial direction to a substantially radial direction through the auxiliary outlet (using teaching of Alban), and a flow of a second fluid
Gray teaches the methane compressor (118) or multistage compressor (50) being of the multistage type in the further compressor train.
Gray remains silent on the further compressor (118) or multistage compressor (50) being a centrifugal compressor.
However, Miura teaches a centrifugal compressor (in fig. 1), wherein the centrifugal compressor comprises: 
a first set of impellers (4A, 4B) and a second set of impellers (11A-11C) arranged downstream (see Col. 5, lines 42-68) or upstream of the first set of impellers, 
the impellers of the first set (4A, 4B) being unshrouded centrifugal impellers (see col. 4, lines 37-39) and the impellers of the second set (11A-11C) being shrouded centrifugal impellers (though not explicitly disclosed, but shown schematically {in similar fashion as shown in fig. 4 of the instant application by the applicant} by “dark/bolded” vertical lines on left and right sides each impeller of the second set 11A-11C in fig. 1),
at least the impellers of the first set and of the second set being housed inside one case (1); and 
the impellers of the first set and of the second set being coupled to each other through mechanical connections (as seen in the fig. 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute one or all generic methane compressors (118) and/or generic multistage compressors (50) in the plant of Gray with the centrifugal compressor of Miura in order to obtain the predictable Gray. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 3, Gray teaches the LNG plant, wherein the engine (14) is an electric motor or a steam turbine or a gas turbine (14 is a turbine driver; this turbine can be embodied as a gas turbine).
In reference to claim 4, Gray teaches the LNG plant, wherein the engine (14) and the compressor (12) are connected directly (as seen in the disclosed figure) or through a gear train.
In reference to claim 5, Gray teaches the LNG plant, 
wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, 
and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress methane, 
the plant further comprising a third compression train (train comprising of multistage compressor 50 with turbine driver 52) arranged to compress ethylene or ethane; 
the first compression train, the second compression train and the third compression train configured to cooperatively to liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 
In reference to claim 6, Gray teaches the LNG plant, 
wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, 
and said further compression train (train comprising of multistage compressor 50 with turbine driver 52) is a second compression train arranged to compress ethylene or ethane, 
the plant further comprising a third compression train (train comprising of methane compressor 118 with turbine driver 120) arranged to compress methane; 
the first compression train, the second compression train and the third compression train configured to cooperatively liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
In reference to claim 7, Gray, as modified, teaches the LNG plant, wherein the third compression train (train comprising of multistage compressor 50 with turbine driver 52) comprises at least one centrifugal compressor (of Miura).
In reference to claim 8, Gray, as modified, teaches the LNG plant, wherein said at least one centrifugal compressor (of Miura) of said third compression train comprises (as stated above in claim 1 under the teaching of Miura) a first set of impellers and a second set of impellers arranged downstream or upstream of the first set of impellers; the impellers of the first set of said at least one centrifugal compressor of said third compression train are centrifugal and unshrouded; the impellers of the second set of said at least one centrifugal compressor of said third compression train are being centrifugal and shrouded; in said at least one centrifugal compressor of said third compression train, at least the impellers of the first set and of the second set are housed inside one case and coupled to each other through mechanical connections.
In reference to claim 9, Gray teaches the LNG plant, wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress mixed refrigerant (in this train, methane is a refrigerant; different gaseous phases of methane, i.e. from lines 112, 104, 96, are mixed and compressed by compressors 118), the first compression train and the second compression train configured to cooperatively liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rene further in view of Alban, Miura and McCarthy, Keith (US 2016/0109179 – herein after McCarthy.
In reference to claim 10, Gray teaches the LNG plant, wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress mixed refrigerant (in this train, methane is a refrigerant; different gaseous phases of methane, i.e. from lines 112, 104, 96, are mixed and compressed by compressors 118), the plant further comprising an additional compression train (train comprising of multistage compressor 50 with turbine driver 52) arranged to compress ethylene; the first compression train, the second compression train and the additional compression train cooperating to liquefy a flow of natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
Gray, as modified, teaches the LNG plant with the additional compression train (with compressor of Miura) compressing ethane.
Gray, as modified, remains silent on the additional compression train (with compressor of Miura) compressing nitrogen.
However, McCarthy teaches the LNG plant (see ¶2) with (see ¶51) multiple compression trains (208a-208c; fig. 2) and the process fluid compressed by compressor (15) can include nitrogen (¶31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the process fluid Gray (with compressor of Miura) with the nitrogen as taught by McCarthy in order to obtain the predictable result of the process fluid in third compression train playing a role to liquefy a flow of feed gas through lines 48 and 82. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 11, Gray, as modified, teaches the LNG plant, wherein the additional compression train comprises at least one centrifugal compressor (of Miura).
In reference to claim 12, Gray, as modified, teaches the LNG plant, wherein said at least one centrifugal compressor (of Miura) of said additional compression train comprises (as stated above in claim 1 under the teaching of Miura) a first set of impellers and a second set of impellers arranged downstream or upstream of the first set of impellers; the impellers of the first set of said at least one centrifugal compressor of said additional compression train being centrifugal and unshrouded; the impellers of the second set of said at least one centrifugal compressor of said additional compression train being centrifugal and shrouded; in said at least one centrifugal compressor of said additional compression train, at least the impellers of the first set and of the second set are housed inside one case and coupled to each other through mechanical connections.
Response to Arguments
The arguments filed October 12, 2021 have been fully considered but they are not found to be persuasive. 
Argument 1 with respect to the drawing objection (see page 6): 
Examiner acknowledges the quotation of MPEP 608.02 Drawing [R-10.2019] by the applicant. However, one of ordinary skill in the art would not understand as to where this auxiliary outlet (along with the auxiliary inlet) is present in the axial compressor and/or how it is provided in the axial compressor shown in fig. 3 or fig. 4. 
¶31 of the originally filed specification discloses “When the types of working fluid are different, for example, a first working fluid enters in the main inlet (e.g. inlet 301 in FIG. 3) and exits from an auxiliary outlet (FIG. 3 does not show an auxiliary outlet), while the second working fluid enters in an auxiliary inlet (e.g. inlet 303 in FIG. 3) and exits from the main outlet (e.g. outlet 302 in FIG. 3)”. 
¶51 of the originally filed specification discloses “Compressor 230 has a main inlet 401 (labelled 231 in FIG. 2), a main outlet 402 (labelled 232 in FIG. 2), and at least one auxiliary inlet and/or at least one auxiliary outlet at an intermediate position along the flow path from the main inlet 401 to the main outlet 402; FIG. 4 shows the general case of one intermediate tap 403, being in some embodiments an auxiliary inlet (see upward arrow) and being in some embodiments an auxiliary outlet (see downward arrow)”.
Therefore, in view of above cited disclosures, one of ordinary skill in the art would not understand, as to where this claimed auxiliary outlet is present when it is to be provided along with the auxiliary inlet. Thus, the showing of “auxiliary outlet” is required or is necessary in the drawings for the understanding of the subject matter sought to be patented.
Argument 2 with respect to the newly introduced limitation of “an auxiliary inlet and an auxiliary outlet at an intermediate position along the fluid flow path between the main inlet and the main outlet” (see pages 7-8): 
Applicant states “there remains no teaching of an auxiliary inlet and an auxiliary outlet as arranged in amended claim 1; that is, where the auxiliary inlet and the auxiliary outlet are arranged at an intermediate position along the fluid slow path between the main inlet and the main outlet and downstream the first set of axial compression stages and upstream the second set of axial compression stages”. 
In response to the above applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the auxiliary inlet and the auxiliary outlet are arranged at an intermediate position”) are not recited in the rejected claim(s).  See 112b rejection above.
Furthermore, if both the auxiliary inlet and the auxiliary outlet are arranged at an intermediate position, as being argued by the applicant, then this would be a new matter situation because the originally filed specification fails to establish the support for this interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746